          Case 1:20-cv-02366-CCC Document 17 Filed 12/23/20 Page 1 of 25




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

M. RAE, INC., d/b/a FENICCI’S OF           :   CIVIL ACTION NO. 1:20-CV-2366
HERSHEY, PORTABELLA’S INC.,                :
d/b/a RIVER HOUSE BAR & GRILL,             :   (Judge Conner)
and HERSHEY INDEPENDENT                    :
RESTAURANT ASSOCIATION,                    :
                                           :
                    Plaintiffs             :
                                           :
              v.                           :
                                           :
THOMAS W. WOLF, in his                     :
official capacity as Governor of the       :
Commonwealth of Pennsylvania,              :
and RACHEL LEVINE, MD, in her              :
official capacity as Secretary of the      :
Pennsylvania Department of Health,         :
                                           :
                    Defendants             :

                                 MEMORANDUM

      On December 10, 2020, Governor Tom Wolf and Secretary of Health

Rachel Levine issued limited-time mitigation orders in attempt to stem the rising

tide of COVID-191 cases and hospitalizations in the Commonwealth of Pennsylvania.

Among other things, those orders prohibit indoor dining at businesses in the retail

food services industry through January 4, 2021. (See Doc. 1-2 at 3; Doc. 1-3 at 3).




      1
       The COVID-19 virus is also known as “severe acute respiratory
syndrome coronavirus 2” and “SARS-CoV-2.” Naming the Coronavirus Disease
(COVID-19) and the Virus that Causes It, WORLD HEALTH ORG., https://www.who.
int/emergencies/diseases/novel-coronavirus-2019/technical-guidance/naming-the-
coronavirus-disease-(covid-2019)-and-the-virus-that-causes-it (last visited Dec. 23,
2020). We refer to the virus herein as “the COVID-19 virus” and to the disease it
causes as “COVID-19.”
          Case 1:20-cv-02366-CCC Document 17 Filed 12/23/20 Page 2 of 25




      Plaintiffs are two local restaurants and a nonprofit restaurant association

affected by defendants’ limited-time mitigation orders. Relevant here, plaintiffs

contend that, by temporarily suspending indoor dining but allowing other indoor

retail businesses to remain open, the orders violate their rights under the Equal

Protection Clause of the Fourteenth Amendment to the United States Constitution.

Four days ago, plaintiffs filed an emergency motion for temporary restraining order

and preliminary injunction, asking the court to immediately halt enforcement of the

indoor-dining ban. For the reasons that follow, we will deny plaintiffs’ motion.

I.    Findings of Fact

      The COVID-19 virus has caused a global pandemic of unprecedented scale.

The United States Centers for Disease Control and Prevention (“CDC”) reported

the first travel-related case of the COVID-19 virus in the United States in January

2020.2 By January 30, the CDC had confirmed the first instance of person-to-person

spread in the country.3 On March 6, with 233 confirmed or presumed positive cases

in the United States and two presumed positive cases in Pennsylvania, Governor




      2
         See First Travel-Related Case of 2019 Novel Coronavirus Detected in
United States, CTRS. FOR DISEASE CONTROL AND PREVENTION (“CDC”) (Jan. 21, 2020),
https://www.cdc.gov/media/releases/2020/p0121-novel-coronavirus-travel-case.html.
       3
         See CDC Confirms Person-to-Person Spread of New Coronavirus in
United States, CDC (Jan. 30, 2020), https://www.cdc.gov/media/releases/2020/p0130-
coronavirus-spread.html (last reviewed Jan. 30, 2020).


                                          2
          Case 1:20-cv-02366-CCC Document 17 Filed 12/23/20 Page 3 of 25




Wolf declared a state of emergency in the Commonwealth.4 The state of emergency

has since been extended three times, most recently one month ago.5

      Mitigation measures quickly followed the March 6 declaration. On March

13, Governor Wolf announced the temporary closure of all K-12 schools in the

Commonwealth.6 Six days later, Governor Wolf issued an executive order closing

all businesses designated “non-life-sustaining.”7 With respect to restaurants and

bars, the order provided that “[b]usinesses that offer carry-out, delivery, and drive-

through food and beverage service may continue, so long as social distancing and

other mitigation measures are employed.”8 By April 1, each of the Commonwealth’s




      4
         See Proclamation of Disaster Emergency, COMMONWEALTH OF PA., OFFICE
OF THE GOVERNOR    (Mar. 6, 2020), https://www.governor.pa.gov/wp-content/uploads
/2020/03/20200306-COVID19-Digital-Proclamation.pdf.
       5
         See Amendment to Proclamation of Disaster Emergency, COMMONWEALTH
OF PA., OFFICE OF THE GOVERNOR (June 3, 2020), https://www.governor.pa.gov/wp-
content/uploads/2020/06/20200603-TWW-amendment-to-COVID-disaster-
emergency-proclamation.pdf; Amendment to Proclamation of Disaster Emergency,
COMMONWEALTH OF PA., OFFICE OF THE GOVERNOR (Aug. 31, 2020), https://www.
pema.pa.gov/Governor-Proclamations/Documents/Amendment-COVID19-Disaster-
Emergency-083120.pdf; Amendment to Proclamation of Disaster Emergency,
COMMONWEALTH OF PA., OFFICE OF THE GOVERNOR (Nov. 24, 2020), https://www.
governor.pa.gov/wp-content/uploads/2020/11/20201124-TWW-3rd-Amendment-
COVID-19-Proclamation.pdf.
       6
         See Governor Wolf Announces Closure of Pennsylvania Schools, GOVERNOR
TOM WOLF (Mar. 13, 2020), https://www.governor.pa.gov/newsroom/governor-wolf-
announces-closure-of-pennsylvania-schools/#:~:text=Today%2C%20Governor
%20Tom%20Wolf%20announced,gather%20input%20on%20this%20decision.
       7
         See Order of the Governor of the Commonwealth of Pennsylvania
Regarding the Closure of All Businesses that Are Not Life Sustaining,
COMMONWEALTH OF PA., OFFICE OF THE GOVERNOR (Mar. 19, 2020), https://www.
governor.pa.gov/wp-content/uploads/2020/03/20200319-TWW-COVID-19-business-
closure-order.pdf.
       8
         Id. at 2.


                                           3
              Case 1:20-cv-02366-CCC Document 17 Filed 12/23/20 Page 4 of 25




67 counties were under a gubernatorial stay-at-home order.9 On April 9, the

Governor extended the K-12 school closure through the remainder of the academic

year.10

          As the initial wave of COVID-19 cases stabilized, Governor Wolf began

reopening of the state. The reopening process saw counties progress through

“red,” “yellow,” and “green” phases, with the red phase being the most restrictive,

and the green phase being the least restrictive.11 Restrictions on indoor dining were

lessened as well, with restaurants in green-phase counties permitted to operate at

up to 50 percent of the maximum capacity stated on their certificate of occupancy,

so long as they complied with defendants’ mitigation guidance.12 By July 3, every

county in the Commonwealth had moved to the green phase of reopening.13



          9
         See Order of the Governor of the Commonwealth of Pennsylvania for
Individuals to Stay At Home, COMMONWEALTH OF PA., OFFICE OF THE GOVERNOR
(Apr. 1, 2020), https://www.governor.pa.gov/wp-content/uploads/2020/04/20200401-
GOV-Statewide-Stay-at-Home-Order.pdf.
       10
          See Governor Wolf Extends School Closure for Remainder of Academic
Year, GOVERNOR TOM WOLF (Apr. 9, 2020), https://www.governor.pa.gov/
newsroom/governor-wolf-extends-school-closure-for-remainder-of-academic-
year/#:~:text=Governor%20Wolf%20Extends%20School%20Closure%20for%20Re
mainder%20of%20Academic%20Year,-April%2009%2C%202020&text=Continuing
%20his%20efforts%20to%20protect,the%202019%2D20%20academic%20year.
       11
          See, e.g., Gov. Wolf Announces Reopening of 24 Counties Beginning May 8,
GOVERNOR TOM WOLF (May 1, 2020), https://www.governor.pa.gov/newsroom/gov-
wolf-announces-reopening-of-24-counties-beginning-may-8/.
       12
          See Order of the Governor of the Commonwealth of Pennsylvania for the
Continued Reopening of the Commonwealth, COMMONWEALTH OF PA., OFFICE OF
THE GOVERNOR (May 29, 2020), https://www.governor.pa.gov/wp-content/uploads
/2020/05/20200527-TWW-green-phase-order.pdf.
       13
          See Gov. Wolf: Last PA County Will Move to Green on July 3,
COMMONWEALTH OF PA., OFFICE OF THE GOVERNOR (June 26, 2020), https://www.
governor.pa.gov/newsroom/gov-wolf-last-pa-county-will-move-to-green-on-july-
3/#:~:text=Governor%20Tom%20Wolf%20announced%20today,Wolf%20said.


                                            4
       Case 1:20-cv-02366-CCC Document 17 Filed 12/23/20 Page 5 of 25




      Following an “unsettling climb in new COVID-19 cases” in early summer,

Governor Wolf issued a “targeted mitigation” order on July 15.14 Among other

things, this order reduced capacity at bars and indoor-dining establishments to 25

percent, reiterated physical distancing and mask mandates, and imposed certain

restrictions on alcohol sales.15 Two months later, on September 17, Governor Wolf

amended his July 15 order to allow restaurants and bars to return to 50 percent

capacity if they enrolled in and complied with the Commonwealth’s “Open &

Certified Pennsylvania” program, self-certifying their compliance with masking,

physical-distancing, and digital-menu requirements.16 In announcing the Open &

Certified Pennsylvania program, Governor Wolf “recognize[d] that this pandemic

has taken a significant toll on the food services industry, so we must balance public

health and economic recovery.”17




      14
          See Order of the Governor of the Commonwealth of Pennsylvania Directing
Targeted Mitigation Measures, COMMONWEALTH OF PA., OFFICE OF THE GOVERNOR
(June 15, 2020), https://www.governor.pa.gov/wp-content/uploads/2020/07/20200715-
TWW-targeted-mitigation-order.pdf.
       15
          Id. at 2-3.
       16
          See Amendment to the Order of the Governor of the Commonwealth
of Pennsylvania Directing Targeted Mitigation Measures, COMMONWEALTH OF
PA., OFFICE OF THE GOVERNOR (Sept. 17, 2020), https://www.governor.pa.gov/wp-
content/uploads/2020/09/20200917-TWW-amendment-to-targeted-mitigation-
order.pdf; see also Open & Certified Pennsylvania, COMMONWEALTH OF PA.,
https://www.pa.gov/covid/open-and-certified-pennsylvania/ (last visited Dec. 23,
2020).
       17
          See Wolf Administration Signs Orders that Restaurants May Increase
Indoor Occupancy to 50 Percent, GOVERNOR TOM WOLF (Sept. 17, 2020), https://www.
governor.pa.gov/newsroom/wolf-administration-signs-orders-that-restaurants-may-
increase-indoor-occupancy-to-50-percent/.


                                          5
       Case 1:20-cv-02366-CCC Document 17 Filed 12/23/20 Page 6 of 25




      Since September, the nation has again experienced an alarming spike in

COVID-19 cases and hospitalizations.18 The United States and the Commonwealth

each saw record-breaking spikes in daily case numbers throughout the fall.19 As

a result, Governor Wolf and Secretary Levine again took a variety of actions,

including imposing a temporary ban on alcohol sales on November 25, the night

before Thanksgiving and a popular evening for bars, beginning at 5:00 p.m. and

expiring at 8:00 a.m. on November 26.20

      Two weeks later, Governor Wolf and Secretary Levine issued the limited-

time mitigation orders which are the subject of the instant action. Both orders

found that, “despite all efforts taken to date, the pandemic continues to spread,

and taking action to prevent that spread while continuing to allow for necessary

resumption of economic and social activity requires the Commonwealth to take

steps to minimize the danger to Pennsylvanians as a result of that activity.” (Doc.

1-2 at 1; see Doc. 1-3 at 1). At the time the orders were issued, the Commonwealth

had recorded 457,289 cases in all 67 counties, and 12,010 deaths. (See Doc. 1-2 at 1;


      18
           See generally WHO: Coronavirus Disease (COVID-19) Dashboard: United
States, WORLD HEALTH ORG., https://covid19.who.int/region/amro/country/us (last
visited Dec. 23, 2020).
        19
           See id.; see also COVID-19 Data for Pennsylvania, PA. DEP’T OF HEALTH,
https://www.health.pa.gov/topics/disease/coronavirus/Pages/Cases.aspx (last visited
Dec. 23, 2020) (scroll to “Daily COVID-19 cases” chart).
        20
           See Order of the Governor of the Commonwealth of Pennsylvania
for Mitigation Relating to Businesses in the Retail Food Services Industry for
November 25, 2020, COMMONWEALTH OF PA., OFFICE OF THE GOVERNOR (Nov. 23,
2020), https://www.governor.pa.gov/wp-content/uploads/2020/11/20201123-TWW-
retail-food-services-mitigation-order.pdf; see also Wolf Shuts Bars on Thanksgiving
Eve to Fight COVID-19 Spread, ASSOCIATED PRESS (Nov. 23, 2020), https://apnews.
com/article/pennsylvania-tom-wolf-coronavirus-pandemic-e368c1185204ae8a3ca
854ca826a1439.


                                          6
        Case 1:20-cv-02366-CCC Document 17 Filed 12/23/20 Page 7 of 25




Doc. 1-3 at 1). Secretary Levine’s order observed that “case numbers and number

of deaths continue to rise, and the Commonwealth has seen record high case counts

since the end of November.” (Doc. 1-3 at 1; see Doc. 1-2 at 1). Both defendants

concluded that the limited-time mitigation orders were necessary “to mitigate

the imminent spread of the disease, and associated health hazards presented by

COVID-19[], and to enforce the protections necessary to support the response of

the Commonwealth to the threat of COVID-19.” (Doc. 1-2 at 1; see Doc. 1-3 at 2).

      The measures imposed by the limited-time mitigation orders range from

restrictions on private gatherings, to capacity limitations for in-person business

establishments, to complete closures of other businesses, including but not limited

to gyms, fitness facilities, and entertainment venues. (See Doc. 1-2 at 2-3; Doc. 1-3

at 3-5). The orders also reinstitute certain restrictions on in-person, indoor-dining

establishments. (See Doc. 1-2 at 3; Doc. 1-3 at 3). Specifically, Governor Wolf’s

order states:

                A.   All in-person indoor dining at businesses in the
                     retail food services industry, including, but not
                     limited to, bars, restaurants, breweries, wineries,
                     distilleries, social clubs, and private catered events
                     is prohibited.

                B.   Outdoor dining, take-out food service and take-out
                     alcohol sales are permitted and may continue,
                     subject to any limitation or restrictions imposed by
                     Pennsylvania law, or this or any other Order issued
                     by me or by the Secretary of Health.

(Doc. 1-2 at 3). Secretary Levine’s order includes an identical indoor-dining

restriction, except the final clause reads: “subject to any limitations or restrictions

imposed by Pennsylvania law, or this or any other Order issued by me or by the


                                            7
        Case 1:20-cv-02366-CCC Document 17 Filed 12/23/20 Page 8 of 25




Governor.” (Doc. 1-3 at 3). The orders took effect at 12:01 a.m. on December 12 and

will remain in effect until 8:00 a.m. on January 4, 2021. (Doc. 1-2 at 4; Doc. 1-3 at 5).

      As of this writing, the World Health Organization reports 76,858,506

confirmed COVID-19 cases and 1,711,498 deaths worldwide.21 The CDC reports

18,170,062 cases and 321,734 deaths in the United States.22 Data published by the

Commonwealth’s Department of Health reflects that Pennsylvanians account for

581,156 of those cases and 14,442 of those deaths.23

II.   Background

      Plaintiffs are two corporations that operate restaurants affected by the

limited-time mitigation orders, as well as the Hershey Independent Restaurant

Association. (See Doc. 1 ¶¶ 7-14). Plaintiff M. Rae, Inc., does business as Fenicci’s

of Hershey, a family-owned restaurant located in Hershey, Pennsylvania, and

plaintiff Portabella’s, Inc., does business as River House Bar & Grill, a restaurant

located in Middletown, Pennsylvania. (See id. ¶¶ 7-12). The Hershey Independent

Restaurant Association is a nonprofit association headquartered in Hershey,

Pennsylvania. (Id. ¶ 13). Its members are indoor-dining establishments, and

owners thereof, in the Hershey and Palmyra areas. (Id. ¶ 14).




      21
          See WHO Coronavirus Disease (COVID-19) Dashboard, WORLD HEALTH
ORG., https://covid19.who.int/ (last visited Dec. 23, 2020).
       22
          See United States COVID-19 Cases and Deaths by State, CDC,
https://covid.cdc.gov/covid-data-tracker/#cases_casesper100klast7days (last visited
Dec. 23, 2020).
       23
          See COVID-19 Data for Pennsylvania, PA. DEP’T OF HEALTH, https://www.
health.pa.gov/topics/disease/coronavirus/Pages/Cases.aspx (last visited Dec. 23,
2020).


                                            8
        Case 1:20-cv-02366-CCC Document 17 Filed 12/23/20 Page 9 of 25




       Plaintiffs initiated this lawsuit on Thursday, December 17, 2020, with

the filing of a three-count complaint. Therein, Plaintiffs challenge the indoor-

dining prohibition imposed by the limited-time mitigation orders under the

Substantive Due Process Clause, the Procedural Due Process Clause, and the Equal

Protection Clause. Two days later, on Saturday, December 19, plaintiffs filed an

emergency motion for temporary restraining order and preliminary injunction.

We immediately convened a telephonic hearing on Monday, December 21,24 and

tasked the parties to file any additional materials for the court’s consideration by

noon today. The parties commendably complied, supplying the court with helpful

briefing and declarations in support of their respective positions. (See Docs. 12-16).

The instant motion is now ripe for disposition.

III.   Legal Standard

       Federal Rule of Civil Procedure 65 governs the issuance of temporary

restraining orders and preliminary injunctions. See FED. R. CIV. P. 65(a), (b). The

same four-factor test applies to both types of equitable relief. See Hope v. Warden

York Cty. Prison, 972 F.3d 310, 319-20 (3d Cir. 2020).

       To obtain a temporary restraining order or preliminary injunction, the

movant must, as a threshold matter, establish the two “most critical” factors:

likelihood of success on the merits and irreparable harm. See Reilly v. City of

Harrisburg, 858 F.3d 173, 179 (3d Cir. 2017). Under the first factor, the movant



       24
        The court reporter has provided the court with a rough transcript of the
December 21 hearing. Citations thereto are abbreviated “Hr’g Tr.” Pagination of
the rough draft may vary from pagination of the official transcript.


                                           9
       Case 1:20-cv-02366-CCC Document 17 Filed 12/23/20 Page 10 of 25




must demonstrate that “it can win on the merits.” Id. This showing must be

“significantly better than negligible but not necessarily more likely than not.” Id.

The second factor carries a slightly enhanced burden: the movant must show that it

is “more likely than not” to suffer irreparable harm absent the requested relief. Id.

Only if these “gateway factors” are satisfied may the court consider the third and

fourth factors: the potential for harm to others if relief is granted, and whether the

public interest favors injunctive relief. Id. at 176, 179. The court must then balance

all four factors to determine, in its discretion, whether the circumstances favor

injunctive relief. Id. at 179.

IV.    Discussion

       Plaintiffs raise three constitutional claims in their complaint, but they

limit their request for emergency relief to their claim under the Equal Protection

Clause. (See Hr’g Tr. 25:23-26:1; Doc. 4 at 4-11). Plaintiffs assert that the limited-

time mitigation orders single restaurants and bars out for different treatment

without adequate justification. (See Doc. 4 at 4-11). In plaintiffs’ view, there is no

legitimate reason for suspending indoor dining while allowing other indoor retail

businesses to remain open at reduced capacity. (See id.) Plaintiffs further assert

that the orders’ temporary indoor-dining prohibition will inflict irreparable harm

not only on them, but also on their owners and employees and the restaurant

industry as a whole. (See Doc. 3 ¶¶ 5-7; see also Doc. 4 at 11-13). We address

these claims seriatim.




                                           10
       Case 1:20-cv-02366-CCC Document 17 Filed 12/23/20 Page 11 of 25




      A.     Likelihood of Success on the Merits

      A movant seeking a temporary restraining order or preliminary injunction

must “demonstrate that it can win on the merits.” See Reilly, 858 F.3d at 179. A

showing that is “significantly better than negligible but not necessarily more likely

than not” is sufficient to obtain preliminary injunctive relief. See id. The requisite

strength of a claim on the merits depends ultimately on the balance of the harms:

“the more net harm an injunction can prevent, the weaker the plaintiff’s claim on

the merits can be while still supporting some preliminary relief.” Id.

      Plaintiffs’ claims arise under Section 1983 of Title 42 of the United States

Code. Section 1983 creates a private cause of action to redress constitutional

wrongs committed by state officials. 42 U.S.C. § 1983. The statute is not a source

of substantive rights, but serves as a mechanism for vindicating rights otherwise

protected by federal law. Gonzaga Univ. v. Doe, 536 U.S. 273, 284-85 (2002); Kneipp

v. Tedder, 95 F.3d 1199, 1204 (3d Cir. 1996). To state a Section 1983 claim, a plaintiff

must show a deprivation of a “right secured by the Constitution and the laws of the

United States . . . by a person acting under color of state law.” Kneipp, 95 F.3d at

1204 (quoting Mark v. Borough of Hatboro, 51 F.3d 1137, 1141 (3d Cir. 1995)). The

defendants sub judice ostensibly do not dispute that they are state actors. Our sole

inquiry is whether plaintiffs have demonstrated that the limited-time mitigation

orders arguably violate their constitutional right to equal protection.

      At the outset, we address the parties’ dispute concerning the appropriate

level of scrutiny to be applied to exercises of the police power in the name of public

health during the COVID-19 pandemic. For many months, the consensus among


                                           11
       Case 1:20-cv-02366-CCC Document 17 Filed 12/23/20 Page 12 of 25




federal courts had been that the highly deferential standard of review applied by

the United States Supreme Court in Jacobson v. Massachusetts, 197 U.S. 11 (1905),

alone governs such challenges. See Parker v. Wolf, No. 20-CV-1601, ___ F. Supp. 3d

___, 2020 WL 7295831, at *15 n.20 (M.D. Pa. Dec. 11, 2020) (Jones, C.J.) (citing, inter

alia, In re Abbott, 954 F.3d 772, 784 (5th Cir. 2020); Ill. Republican Party v. Pritzker,

973 F.3d 760, 763 (7th Cir. 2020); In re Rutledge, 956 F.3d 1018, 1028 (8th Cir. 2020)).

       The Court in Jacobson considered a substantive due process challenge to

mandatory vaccinations following a smallpox outbreak. See Jacobson, 197 U.S. at

27-28. The Court held that, while constitutional rights do not evanesce during a

public-health emergency, “the rights of the individual in respect of his liberty may

at times, under the pressure of great dangers, be subjected to such restraint, to be

enforced by reasonable regulation, as the safety of the general public may demand.”

Id. at 29. The Court concluded that a measure “enacted to protect the public health,

the public morals, or the public safety” will be subject to judicial review only if it

“has no real or substantial relation to those objects, or is, beyond all question, a

plain, palpable invasion of the rights secured by the fundamental law.” See id. at

31. The Court closed by underscoring that this deference to the legislative and

executive branches is not without limits and that the police power, even in a public-

health emergency, could conceivably be exercised in a manner “so arbitrary and

oppressive . . . as to justify the interference of the courts.” See id. at 38.

       The consensus on Jacobson’s application during the pandemic is not

unanimous. Indeed, contrary authority exists within the Third Circuit. In County

of Butler v. Wolf, No. 2:20-CV-677, ___ F. Supp. 3d ___, 2020 WL 5510690 (W.D. Pa.


                                            12
       Case 1:20-cv-02366-CCC Document 17 Filed 12/23/20 Page 13 of 25




Sept. 14, 2020), the district court declined to apply the “extraordinary deference”

other courts have drawn from Jacobson, noting both the decision’s age and the

Supreme Court’s development of three ordinary tiers of constitutional scrutiny in

the time since the case was decided. See County of Butler, 2020 WL 5510690, at *6-

10. The court instead applied traditional intermediate and rational-basis scrutiny to

the constitutional claims before it. See generally id. at *13-31.

      The Supreme Court has not opined directly on Jacobson’s continuing

viability or its proper role during the COVID-19 pandemic. Two Justices to date,

however, have sharply criticized reliance on Jacobson as the “last word on what

the Constitution allows public officials to do during the COVID-19 pandemic.”

See Calvary Chapel Dayton Valley v. Sisolak, 591 U.S. ___, 140 S. Ct. 2603, 2608

(2020) (mem.) (Alito, J., dissenting); see also Roman Catholic Diocese of Brooklyn

v. Cuomo, No. 20A87, 592 U.S. ___, 141 S. Ct. 63, ___, slip. op. at 10 (mem.) (Gorsuch,

J., concurring). While neither Justice went so far as to suggest that Jacobson has

been stripped of all precedential value, both indicated that the decision’s broad

language should not be divorced from its narrow context and that it would be a

“considerable stretch” to treat the deference applied in that case as the answer to

all pandemic-related constitutional claims. See Calvary Chapel, 140 S. Ct. at 2608

(Alito, J., dissenting); see also Roman Catholic Diocese of Brooklyn, slip op. at 10

(“That decision involved an entirely different mode of analysis, an entirely different

right, and an entirely different kind of restriction.”) (Gorsuch, J., concurring).




                                           13
       Case 1:20-cv-02366-CCC Document 17 Filed 12/23/20 Page 14 of 25




      The bottom line for our purposes is that Jacobson is controlling precedent

until the Supreme Court or Third Circuit Court of Appeals tell us otherwise. At

its core, Jacobson teaches that some “restraint” on individual liberties must be

tolerated in the interest of protecting the public health. See Jacobson, 197 U.S. at

29. The difficulty is in squaring that deference with the ordinary tiers of scrutiny

developed in the 115 years since Jacobson was decided. That is, does Jacobson

simply inform those tiers as modernly understood, or does it entirely displace

them where a public-health emergency is concerned?

      We need not resolve that difficult question here, because Jacobson is easily

reconciled with the rational-basis standard of review that would otherwise apply to

plaintiffs’ class-of-one claim. See Roman Catholic Diocese of Brooklyn, slip. op. at

10 (Gorsuch, J., concurring) (“Although Jacobson pre-dated the modern tiers of

scrutiny, this Court essentially applied rational basis review.”). Whether we apply

Jacobson’s “no real or substantial relation” test, see Jacobson, 197 U.S. at 31, or the

modern formulation of rational-basis review, see Village of Willowbrook v. Olech,




                                          14
       Case 1:20-cv-02366-CCC Document 17 Filed 12/23/20 Page 15 of 25




528 U.S. 562, 564 (2000),25 plaintiffs have failed to establish a likelihood of success on

their equal protection claim.

      Plaintiffs aver that the limited-time mitigation orders’ distinction

between indoor-dining establishments and “other in-person, indoor business

establishments” is “arbitrary and irrational.” (Doc. 1 ¶ 67). The fatal deficiency in

this claim is that there are differences—and material ones, from an epidemiological

perspective—between a restaurant and, say, a grocery or hardware store. The first

should be obvious: you can wear a mask while bagging produce or selecting a paint

color, but you cannot wear a mask to eat or drink. (See Hr’g Tr. 19:10-11; Doc. 13

¶ 17). Plaintiffs’ counsel appropriately conceded this point during our telephonic

hearing. (See Hr’g Tr. 10:19-11:9). Other differences are perhaps less obvious but

just as important: interactions at “other in-person, indoor business establishments”



      25
         We agree with Justice Gorsuch that Jacobson’s analysis resembles
modern rational-basis review. When, as here, a plaintiff does not allege that a
contested distinction is based on protected classifications such as race, national
origin, religion, or gender, their equal protection claim arises under a “class of one”
theory subject to rational-basis review. See Village of Willowbrook, 528 U.S. at 564.
A class-of-one claim requires the plaintiff to show that they have been “intentionally
treated differently from others similarly situated and that there is no rational basis
for the difference in treatment.” Id. The test is “very deferential” and “‘is met if
there is any reasonably conceivable state of facts that could provide a rational basis’
for the differing treatment.” Newark Cab Ass’n v. City of Newark, 901 F.3d 146,
156 (3d Cir. 2018) (quoting United States v. Walker, 473 F.3d 71, 77 (3d Cir. 2007)
(quoting Heller v. Doe, 509 U.S. 312, 320 (1993))). Just as Jacobson did, rational-
basis cases recognize that an “asserted goal” may be “so attenuated as to render the
distinction arbitrary or irrational.” See City of Cleburne v. Cleburne Living Ctr.,
473 U.S. 432, 446 (1985); see also Jacobson, 197 U.S. at 38 (emphasizing that police
power even in cases of public-health emergencies could conceivably be exercised
in a manner “so arbitrary and oppressive . . . as to justify the interference of the
courts”). Plaintiffs’ counsel concedes that “in essence, [Jacobson was] applying
what is now the rational basis standard.” (See Hr’g Tr. 8:1-4).


                                            15
       Case 1:20-cv-02366-CCC Document 17 Filed 12/23/20 Page 16 of 25




are often physically distanced and transient, whereas dining, by its nature, involves

physically close and sustained interaction. (See id. at 20:2-9). Plaintiffs say they

“can implement adequate safety precautions, policies[,] and procedures similar to

other in-person business establishments that are permitted to continue operating,”

(Doc. 1 ¶ 36), but they have not explained what protections they could offer that

would be at all comparable to masking. Plaintiffs’ belief that there is no material

difference between dining and non-dining establishments is simply wrong.

      Plaintiffs also challenge defendants’ stated justifications for temporarily

suspending indoor dining. On this point, we find that defendants’ reasoning is

not just rational—it is compelling. It cannot genuinely be disputed that COVID-19

cases are surging and pushing the Commonwealth’s healthcare system to the brink.

Indeed, plaintiffs do not contest Governor Wolf’s or Secretary Levine’s findings that

“following an initial curtailing of COVID-19 spread . . . , a second wave of COVID-19

cases began in the summer months,” that “despite all efforts taken to date, the

pandemic continues to spread,” and that “the Commonwealth is now recording

daily COVID-19 cases and hospitalizations in greater numbers than at any other

time during this pandemic.” (Doc. 1-2 at 1-2; see Doc. 1-3 at 1-2). And things have

only gotten worse. Current data reflects that the number of positive cases in the

Commonwealth has climbed by more than 100,000 since December 10, and more

than 2,400 additional Pennsylvanian lives have been lost to COVID-19 since that




                                           16
       Case 1:20-cv-02366-CCC Document 17 Filed 12/23/20 Page 17 of 25




time.26 While counsel is correct that vaccines have since been approved and are

now being distributed, (see Hr’g Tr. 17:13-19), they will not be widely available for

some time.27 We may be rounding the corner, but we are far from being in the clear.

      Plaintiffs also offer no meaningful challenge to defendants’ conclusions that

masking is an effective mitigation measure and that indoor dining is a higher risk

activity because masks cannot consistently be worn. (See Doc. 13 ¶¶ 14-17). The

evidence is on defendants’ side here as well. The COVID-19 virus is “transmitted

predominantly by respiratory droplets generated when people cough, sneeze, sing,

talk, or breathe.”28 And it is now widely accepted by the scientific community that

masks help contain the virus’s spread by reducing transmission of those droplets.29

Due to the need to remove masks as well as limited air circulation, indoor dining

creates “a greater exposure to SARS-CoV-2 respiratory droplets” than other indoor

establishments where masks can be consistently worn. (See Doc. 13 ¶¶ 17-19). In

fact, a CDC report cited by Secretary Levine in her limited-time mitigation order



      26
          (Compare Doc. 1-2 at 1 (457,289 cases and 12,010 deaths as of December
10)), with COVID-19 Data for Pennsylvania, PA. DEP’T OF HEALTH, https://www.
health.pa.gov/topics/disease/coronavirus/Pages/Cases.aspx (581,156 cases and 14,442
deaths as of today)).
       27
          See Frequently Asked Questions About Vaccination, CDC, https://www.
cdc.gov/coronavirus/2019-ncov/vaccines/faq.html (last updated Dec. 20, 2020) (click
“When will a COVID-19 vaccine be available in the United States?”).
       28
          See Scientific Brief: Community Use of Cloth Masks to Control the Spread of
SARS-CoV-2, CDC (updated Nov. 20, 2020), https://www.cdc.gov/coronavirus/2019-
ncov/more/masking-science-sars-cov2.html; (Doc. 13 ¶ 15).
       29
          See generally Scientific Brief: Community Use of Cloth Masks to Control
the Spread of SARS-CoV-2, CDC (updated Nov. 20, 2020), https://www.cdc.gov/
coronavirus/2019-ncov/more/masking-science-sars-cov2.html; Coronavirus Disease
(COVID-19): Masks, WORLD HEALTH ORG. (Dec. 1, 2020), https://www.who.int/news-
room/q-a-detail/coronavirus-disease-covid-19-masks; (Doc. 13 ¶¶ 14-16).


                                          17
       Case 1:20-cv-02366-CCC Document 17 Filed 12/23/20 Page 18 of 25




warns that “[i]ndoor venues, where distancing is not maintained and consistent

use of face masks is not possible (e.g., restaurant dining), have been identified as

particularly high risk scenarios.”30 And more recent CDC guidance for bars and

restaurants lists on-site indoor dining as a “higher risk” activity even if capacity

is reduced and tables are spaced six feet apart.31 Given all of this, we have little

difficulty concluding that defendants’ decision to enact temporary mitigation

measures targeted at indoor-dining establishments was eminently rational.

      That leaves us with plaintiffs’ remaining claim: that the limited-time

mitigation orders, as they pertain to indoor-dining establishments, are flawed

because defendants have not established that indoor dining is a “significant mode

of possible infection” in the Commonwealth. (See Doc. 4 at 9-10). In essence,

plaintiffs argue that, without direct evidence that indoor dining has contributed in

some “significant” way to the current surge in cases, preventative measures are

unnecessary. (See id.) According to plaintiffs, it is defendants’ burden to answer

“[w]hat changed . . . from a medical source standpoint” between their conclusion

on November 25, that a temporary ban of alcohol sales would be sufficient to meet

public-health needs, and their conclusion on December 10, that a suspension of




      30
          See Margaret A. Honein, PhD, et al., Morbidity and Mortality Weekly Report
(MMWR): Summary of Guidance for Public Health Strategies to Address High Levels
of Community Transmission of SARS-CoV-2 and Related Deaths, CDC (Dec. 4, 2020),
https://www.cdc.gov/mmwr/volumes/69/wr/mm6949e2.htm (emphasis added); (see
also Doc. 1-3 at 2).
       31
          See Restaurants and Bars, CDC (updated Dec. 16, 2020), https://www.cdc.
gov/coronavirus/2019-ncov/community/organizations/business-employers/bars-
restaurants.html.


                                           18
       Case 1:20-cv-02366-CCC Document 17 Filed 12/23/20 Page 19 of 25




indoor dining was necessary. (See Doc. 14 at 3). The answer, of course, is that

everything changed. As we have explained passim, cases across the Commonwealth

were surging at never-before-seen levels, and it was Governor Wolf’s and Secretary

Levine’s prerogative and duty to act.

      Plaintiffs’ request for specific and particularized data justifying defendants’

limited-time mitigation orders betrays a fundamental misapprehension of rational-

basis review. Mathematical precision is simply not required.32 See Heller, 509 U.S.

at 321 (quoting Dandridge v. Williams, 397 U.S. 471, 485 (1970)); see also Jacobson,

197 U.S. at 362. That is, “courts are compelled under rational-basis review to accept

a legislature’s generalizations even when there is an imperfect fit between means

and end.” Heller, 509 U.S. at 321. When analyzing an equal protection claim, we

must be mindful that “[t]he problems of government are practical ones and may

justify, if they do not require, rough accommodations.” Metropolis Theatre Co.

v. Chicago, 228 U.S. 61, 69-70 (1913). As Chief Justice Roberts observed in May:

             Our Constitution principally entrusts “[t]he health and
             safety of the people” to the politically accountable officials
             of the States “to guard and protect.” When those officials



      32
          Even if it were, the data arguably support defendants’ decision to
temporarily suspend indoor dining. Plaintiffs place much emphasis on defendants’
December 7 status update which noted that, of confirmed cases reported between
November 22 and November 28, only 241 individuals reported visiting a business
establishment in the two weeks preceding symptom onset. (See Doc. 1-7 at 3).
Notably, only 4.5 percent of individuals with newly confirmed cases—2,085 of
46,653 people—actually responded to the question about where they had been in
the preceding two weeks. (See id.) But more importantly, plaintiffs ignore what the
statistics say about the types of establishments the responding individuals visited:
48 percent of those who reported visiting a business had gone to a restaurant. (See
id.)


                                          19
       Case 1:20-cv-02366-CCC Document 17 Filed 12/23/20 Page 20 of 25




             “undertake[] to act in areas fraught with medical and
             scientific uncertainties,” their latitude “must be especially
             broad.” Where those broad limits are not exceeded, they
             should not be subject to second-guessing by an “unelected
             federal judiciary,” which lacks the background, competence,
             and expertise to assess public health and is not accountable
             to the people.

S. Bay United Pentecostal Church v. Newson, 590 U.S. ___, 140 S. Ct. 1613, 1613-14

(2020) (mem.) (Roberts, C.J., concurring) (quoting Jacobson, 197 U.S. at 38; Marshall

v. United States, 414 U.S. 417, 427 (1974); Garcia v. San Antonio Metro. Transp.

Auth., 469 U.S. 528, 545 (1985)).

      We recognize that plaintiffs disagree with defendants’ decision to respond to

the current surge of COVID-19 cases by, inter alia, temporarily suspending indoor

dining. But it is an unfortunate reality during this unprecedented global pandemic

that there are no perfect choices; so “imperfect,” if properly justified, must suffice.

Cf. Heller, 509 U.S. at 321. It is for the Commonwealth’s public officials—not this or

any court—to determine the most appropriate means by which to meet the current

crisis. Our only task is to determine whether defendants’ differentiation between

indoor-dining establishments and other indoor businesses is sufficiently tethered

to the stated public-health objectives. We conclude that it is.

      Plaintiffs also argue that defendants’ mitigation orders “are not uniformly

enforced.” (Doc. 4 at 6; see Doc. 14 at 8). Plaintiffs’ arguments on this claim are

largely self-defeating. Plaintiffs protest that “the Pennsylvania Department of

Agriculture has contacted Plaintiffs, as well as many other restaurants, to notify

them of their violations of the Limited-Time Mitigation Orders by remaining open

for indoor dining and to threaten forced closure by law enforcement and license


                                           20
       Case 1:20-cv-02366-CCC Document 17 Filed 12/23/20 Page 21 of 25




revocation if they do not comply with the Orders.” (See Doc. 4 at 10 (emphasis

added)). By their own account, plaintiffs are being treated the same as similarly

situated indoor-dining establishments. To the extent that plaintiffs claim that the

Commonwealth is more strictly enforcing mitigation orders against indoor-dining

establishments than it has against non-dining establishments, we have already

found that those establishments are not similarly situated.

      What plaintiffs are protesting, then, is not selective enforcement, but

simply enforcement. We offer no comment on the plaintiff restaurants’ personal

choice to stay open in violation of the limited-time mitigation orders. It is beyond

peradventure that the hospitality industry has been devastated by the COVID-19

pandemic. To be sure, the court is sympathetic to the plight of restaurant owners

and their employees. But having decided to violate the limited-time mitigation

orders, the plaintiff restaurants cannot now cry foul when faced with the known

repercussions of that decision.

      For all of these reasons, we conclude that plaintiffs have failed to establish a

likelihood of success on their Equal Protection claim.

      B.     Irreparable Harm

      A plaintiff seeking a temporary restraining order or preliminary injunction

must also establish irreparable harm. Irreparable harm is an injury of such an

irreversible character that prospective judgment would be “inadequate” to make

the moving party whole. See Anderson v. Davila, 125 F.3d 148, 163 (3d Cir. 1997);

Instant Air Freight Co. v. C.F. Air Freight, Inc., 882 F.2d 797, 801 (3d Cir. 1989).

Mere risk of injury is not sufficient to meet this standard. Rather, the moving party


                                           21
       Case 1:20-cv-02366-CCC Document 17 Filed 12/23/20 Page 22 of 25




must establish that the harm is imminent and probable. Anderson, 125 F.3d at 164.

Harm that may be contained effectively only through immediate injunctive relief is

properly deemed “irreparable.” Instant Air Freight, 882 F.2d at 801. Availability of

money damages will typically “preclude a finding of irreparable harm.” Id. at 177

(citing Frank’s GMC Truck Ctr., Inc. v. Gen. Motors Corp., 847 F.2d 100, 102 n.3 (3d

Cir. 1988)).

       As we have noted, the required showings on irreparable harm and

likelihood of success are correlative: the weaker a plaintiff’s merits showing, the

more is required of the showing of irreparable harm, and vice versa. See Reilly, 858

F.3d at 179 (quoting Hoosier Energy Rural Elec. Coop., Inc. v. John Hancock Life

Ins. Co., 582 F.3d 721, 725 (7th Cir. 2009) (Easterbrook, J.)). Given plaintiffs’ weak

showing on the merits of their equal protection claim, a particularly compelling

showing of irreparable harm is needed to obtain emergency injunctive relief.

Plaintiffs have not sustained that burden.

       Although plaintiffs do not seek monetary damages, much of the harm

articulated in their complaint and supporting declarations is economic in nature

and thus compensable by a remedy at law. (See Doc. 1 ¶¶ 38-40; Doc. 15 ¶¶ 4-8, 10-

12; Doc. 16 ¶¶ 4-12). The harms claimed by plaintiffs are, at this point, speculative:

plaintiffs hypothesize, based on past extensions of mitigation orders, that the

“Defendants could extend the [limited-time mitigation orders] as they have done

with past COVID-19-related Orders,” (Doc. 4 at 3 (emphasis added)), and predict

that their businesses “are likely, at some point, not to survive,” (Hr’g Tr. 14:24-9).

While we certainly appreciate that the temporary indoor-dining closures may have


                                           22
          Case 1:20-cv-02366-CCC Document 17 Filed 12/23/20 Page 23 of 25




caused the owners of the plaintiff restaurants to experience both economic

hardship and mental distress, (see Doc. 15 ¶ 13; Doc. 16 ¶ 13), that cannot alone

justify injunctive relief, particularly in the absence of a strong showing on the

merits.

       The balance of the harms alleged by plaintiffs are not their harms. (See

Doc. 15 ¶ 14; Doc. 16 ¶ 14). We greatly sympathize with the restaurant workers

experiencing layoffs and lost wages, particularly during the holiday season. But

plaintiffs in this case must do more than remonstrate generally about harms to

the restaurant industry, writ large. They must show that the orders directly and

irreparably harm them, and they have not done so. See Hope, 972 F.3d at 331-32

(holding that district court was required to find “that each Petitioner showed they

would suffer irreparable harm absent relief” (emphasis added) (citing Reilly, 858

F.3d at 179)).

       It also bears noting that the limited-time mitigation orders are both

temporary in nature and not as sweeping as plaintiffs portray. The orders are

limited in duration, and we are now past the halfway mark; the orders expire in just

11 days. (See Doc. 1-2 at 4; Doc. 1-3 at 5). Nor do the orders effect a “shutdown” of

the plaintiff restaurants. (Cf. Doc. 1 ¶ 44). Plaintiffs can still operate: the limited-

time mitigation orders allow them to offer takeout or outdoor dining as well as

takeout alcohol sales. (See Doc. 1-2 at 3; Doc. 1-3 at 3). The individual plaintiffs’

websites indicate that both offer takeout and delivery options. See Menu, RIVER

HOUSE BAR & GRILL, http://riverhouseonline.net/menu/ (last visited Dec. 23, 2020);

FENICCI’S OF HERSHEY, https://feniccis.com/ (last visited Dec. 23, 2020). These may


                                            23
       Case 1:20-cv-02366-CCC Document 17 Filed 12/23/20 Page 24 of 25




not be plaintiffs’ preferred or most profitable means of doing business, but they can

still do business. Plaintiffs have not shown they are “more likely than not” to suffer

irreparable harm in the absence of a temporary restraining order or preliminary

injunction. See Reilly, 858 F.3d at 179.

      C.     Remaining Factors

      Because plaintiffs fail to “meet the threshold for the first two ‘most critical’

factors,” they cannot obtain temporary or preliminary injunctive relief. See id. But

even if we were to reach the remaining factors, they too would support denial of

plaintiffs’ motion. The third and fourth factors consider the potential for harm to

third parties if relief is granted, and whether the public interest favors injunctive

relief. See id. at 176, 179. We have acknowledged that restaurant staff may

experience financial and other difficulties during the three-week suspension of

indoor dining, and we do not discount those hardships. But just as important is the

collective interest of all Pennsylvanians in staying healthy and emerging from this

dark and difficult period with as few lives lost as possible. It is the unenviable task

of our public officials to balance these competing interests and determine how best

to protect Pennsylvanian lives.

V.    Conclusion

      An extraordinary public-health crisis like the COVID-19 pandemic requires

an extraordinary response. In deciding what that response must be, the executive

branch faces a Hobson’s Choice: impose restrictions sure to effect economic harm

to industries already facing crippling financial difficulties, or set less onerous rules




                                           24
         Case 1:20-cv-02366-CCC Document 17 Filed 12/23/20 Page 25 of 25




sure to increase the rate of infections and fatalities attributable to the pandemic.

It is a truly awful policy conundrum.

       At issue here, defendants’ determination that the restaurant industry must

yield to the greater concerns of public health is a rational and wholly appropriate

policy justification for the limited-time mitigation orders. Yet for those whose

livelihoods depend upon in-person food, drink, and entertainment, a rational policy

decision does precious little to pay their rents or mortgages or to put food on their

tables. Some establishments have closed permanently, and others may not survive

the latest restrictions. In light of the conclusions set forth herein, we cannot

provide any remedial assistance, and we must defer to other branches of

government to address the restaurant industry losses. We find only that the

restrictions responsible for those losses are not violative of constitutional principles.

       Accordingly, the court must deny plaintiffs’ emergency motion (Doc. 3) for

temporary restraining order and preliminary injunction. An appropriate order

shall issue.


                                         /S/ CHRISTOPHER C. CONNER
                                         Christopher C. Conner
                                         United States District Judge
                                         Middle District of Pennsylvania

Dated:         December 23, 2020
